Citation Nr: 1012504	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-04 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for depression.

 
REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from May 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO).


FINDING OF FACT

The Veteran's depression is manifested by anxious and 
depressed moods, rapid speech, and anger.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 10 
percent for depression have not been met.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record 
must be reviewed, but each piece of evidence does not have 
to be discussed).  The analysis in this decision focuses on 
the most salient and relevant evidence, and on what the 
evidence shows or fails to show with respect to the appeal.  
The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that 
the law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

In this case, the Veteran asserts that the evidence of 
record supports an initial evaluation greater than 10 
percent disabling.  Additionally, his representative 
indicated in an October 2009 statement that the Veteran's 
symptomatology, to include anxiety, abnormal speech, and 
anger, warrants a higher initial evaluation.

Increased Evaluation Issue

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the evaluation with impairment of 
function will be expected in all cases.  38 C.F.R. § 4.21 
(2009); see also Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an 
appeal is based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall 
recorded history of a disability, giving equal weight to 
past and present medical reports.  Id.  In all claims for 
increase, VA has a duty to consider the possibility of 
assigning staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Service connection for the Veteran's depression was granted 
in a March 2008 rating decision, and an initial 10 percent 
evaluation assigned, effective August 28, 2007, under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2009).  Diagnostic Code 9434 is subsumed into the General 
Rating Formula for Mental Disorders (General Rating 
Formula).  Under the General Rating Formula, the currently 
assigned 10 percent evaluation is warranted when the medical 
evidence of record shows occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during period of significant stress or symptoms; or, when 
symptoms are controlled by continuous medication.  See 38 
C.F.R. § 4.130, Diagnostic Code 9434, General Rating 
Formula.  A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).  Id.  

Based on the evidence of record, the Veteran's service-
connected depression does not warrant an evaluation greater 
than 10 percent disabling, as the record does not reflect 
the level of occupational and social impairment required for 
a higher evaluation, and the documented symptomatology over 
the course of the appeal period more closely approximates 
the criteria for a 10 percent evaluation.  See Hart, 21 Vet. 
App. at 509.  Although the Veteran's private and VA 
treatment records document frequent episodes of anger and 
rumination over life events, the remaining symptomatology 
indicative of a 30 percent or higher evaluation is not found 
in the record, and those documented manifestations do not 
result in social and occupational impairment such that a 
higher evaluation is warranted.

The hallmark characteristics of the Veteran's depression are 
anger and rapid speech.  However, the record does not 
reflect that these occurred to the extent that a higher 
initial evaluation is warranted.  A May 2008 VA outpatient 
treatment record detailed the source of the Veteran's anger; 
on return to military service in the early 1950s, he 
contracted tuberculosis.  For that reason, he was not 
permitted to rejoin the military, and his admission to 
medical school was reportedly withdrawn due to the 
contagious nature of that disease.  As a result, according 
to the Veteran, he was unable to realize his dream of 
becoming a physician, and his first marriage was so 
negatively affected that they were ultimately divorced.  The 
Veteran's consequent anger, and his unwavering focus on 
these events, is repeatedly documented in the majority of 
the VA and private treatment records.  Therein, it is noted 
how the Veteran continually ruminated over the lost 
opportunities caused by these 1950s events, and how his 
treating clinicians felt he refused to let go of the past 
and address the present and future. 

When the Veteran became angry when ruminating on those past 
events, his speech was noted as "hyperverbal," "rapid," and 
"pressured," in VA and non-VA treatment records dated in 
April 2008, May 2008, June 2008, and September 2008.  
However, his speech was always of normal volume, and was at 
all other times, to include during the December 2007 VA 
examination, of normal rhythm and rate.  Moreover, the 
Veteran was not angry when discussing his career as a 
mortician, his second wife, his children, or his volunteer 
work.  Thus, the anger and abnormal speech that the Veteran 
displayed appear to occur only when under the effect of the 
stress caused by ruminating on the effects of those 1950s 
events described above; at the December 2007 VA examination, 
the Veteran admitted that his symptomatology was generally 
related to "situational things," and only occurred for 3 to 
4 days every 3 to 5 months.  Additionally, VA outpatient 
treatment records over the appeal period reveal that the 
Veteran had a restricted affect during a July 2009 VA 
outpatient treatment visit, and a constricted affect during 
a February 2009 VA outpatient visit.  Otherwise, the 
Veteran's affect was noted during a dozen additional 
outpatient treatment visits, as well as the December 2007 VA 
examination, to be neutral or congruent to his mood.  
Private medical reports dated in 2008 show although the 
Veteran was mildly anxious his affect was appropriate to 
mood.

It is also noted that treatment reports show that overall 
throughout the appeal period the Veteran was appropriately 
dressed, had normal behavior, normal and directed thought 
content, was essentially oriented time three, had intact 
memory, and had good insight and judgment.  The Veteran 
denied any suicidal or homicidal ideation.  VA outpatient 
treatment reports dated from 2008-2009 also characterized 
the Veteran's depressive disorder as mild.

A Global Assessment of Functioning (GAF) score of 51 to 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
See AMERICAN PSYCHIATRIC ASSOCIATION'S DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (Fourth Edition, 1994).  A GAF score of 61 
to 70 reflects some mild symptoms, for example depressed 
mood and mild insomnia; or some difficulty in social, 
occupational, or school functioning, for example occasional 
truancy, or theft within the household; but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  

Over the period of the Veteran's appeal, the assigned GAF 
scores do not reflect impaired social and occupational 
functioning such that an evaluation greater than 10 percent 
is warranted.  With one exception, the GAF scores assigned 
during the Veteran's routine outpatient mental health visits 
were 61 and above, reflecting mild symptomatology.  While a 
score range of 51-60 was given during an April 2008 private 
treatment visit, this score is unusual, and was given prior 
to the beginning of the Veteran's regimen of 
antidepressants; once medication was begun, the GAF scores 
remained at or above 61.  Accordingly, the GAF score range 
of 51-60 is not considered a valid indication of the 
Veteran's social and occupational functioning, as it was 
ameliorated by continuous medication.  The Board also notes 
that mental status examination at that time was essentially 
normal, and as previously noted, VA outpatient treatment 
reports thereafter, characterize the Veteran's depression as 
mild.  Thus, the GAF scores of record do not reflect an 
increase in social and occupational impairment such that a 
higher evaluation is warranted.  See also Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (holding that although 
GAF scores are important in evaluating mental disorders, the 
Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence 
in accordance with all applicable legal criteria.).

Finally, with respect to the occupational and social 
functioning, which is the baseline indication of the 
severity of a psychiatric disorder for VA purposes, the 
Veteran's impairment in this regard does not warrant a 
higher evaluation.  The record reflects that after the 
Veteran's admission to medical school was involuntarily 
withdrawn, he entered a mortuary science program and had a 
long and successful career as a mortician, working with the 
United States Department of Defense.  He stated on multiple 
occasions that he enjoyed this work.  He indicated during 
the December 2007 VA examination that he retired in 1993, 
due to age and the fact that his department was being 
absorbed by one of the service branches; he denied that his 
mental health symptoms played any role in his retirement, 
and noted that any return to employment would be limited 
only by physical impairments.  Notwithstanding the above-
noted impact of the cited 1950s events on his first 
marriage, the Veteran stated that his decades-long marriage 
to his second wife was excellent, and that he had a positive 
and fulfilling relationship with his six children as well as 
with his grandchildren.  Accordingly, it appears that the 
impact of the Veteran's depression on his occupational and 
social functioning is minimal.  As such, based on the above 
and the remaining evidence of record, the Board finds that 
the Veteran's symptomatology during the appeal period, as 
due to his depression, most closely contemplates the 
currently assigned 10 percent evaluation, such that an 
increased evaluation is not warranted.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9434; see also Hart, 21 Vet. App. 
at 509; Carpenter, 8 Vet. App. at 242.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
rating schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disabilities in question are inadequate.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disabilities with the established criteria 
found in the rating schedule for that disability.  Thun, 22 
Vet. App. at 115. If the criteria under the rating schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment" in 
ways not contemplated by the rating schedule[,]" § 3.321(b) 
(1) is applicable).

In this case, the Board finds that the Veteran's disability 
picture is not so unusual or exceptional in nature as to 
render the disability evaluation inadequate.  The Veteran's 
disability is evaluated under 38 C.F.R. § 4.130, Diagnostic 
Code 9434, the criteria of which is found by the Board to 
specifically contemplate the level of his disability and 
symptomatology.  Manifestations of the Veteran's service-
connected depression include rapid speech and anger.  When 
comparing this disability picture with the symptoms 
contemplated by the rating schedule, the Board finds that 
the Veteran's symptoms are more than adequately contemplated 
by the ratings for his service-connected depression.  
Ratings in excess of the currently assigned ratings are 
provided for certain manifestations of depression, but the 
medical evidence reflects that those manifestations are not 
present in this case.  Moreover, there is no evidence 
showing that the Veteran's service-connected depression 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  The currently assigned ratings for the 
Veteran's depression more than reasonably describe his 
disability level and symptomatology.

Therefore, the currently assigned schedular evaluation is 
adequate, and the Board finds that the Veteran's disability 
picture cannot be characterized as an exceptional case with 
respect to any of the issues on appeal, so as to render the 
schedular evaluation inadequate.  The threshold 
determination for a referral for extraschedular 
consideration has not been met, and consequently, the Board 
concludes that the Veteran is not entitled to referral for 
an extraschedular rating.  See 38 C.F.R. § 4.130; Thun, 22 
Vet. App. at 115.

Because the evidence of record does not reflect that the 
Veteran's depression results in occupational and social 
impairment warranting an evaluation higher than that 
currently assigned, the preponderance of the evidence is 
against his claim for an increased evaluation at any time 
during the appeal period.  Hart, 21 Vet. App. at 509.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A December 2007 
letter satisfied the duty to notify provisions with respect 
to the underlying claim for service connection; that letter 
as well as ones dated in July 2009 and November 2009 served 
to inform the Veteran as to the pertinent provisions for the 
assignment of a disability rating and an effective date.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the 
Veteran's appeal arose from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  It has been held that once service connection 
is granted the claim is substantiated, additional notice is 
not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no 
further notice is required.  

The Veteran's service treatment records, VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
The Veteran has not indicated, and the record does not 
contain evidence, that he is in receipt of disability 
benefits from the Social Security Administration (SSA); 
therefore, the RO's failure to request and obtain any 
relevant SSA records was not in error.  38 C.F.R. § 3.159 
(c) (2).  A VA examination was conducted in December 2007; 
the Veteran has not argued, and the record does not reflect, 
that this examination was inadequate for rating purposes.  
38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  The Board also notes that the Veteran's 
private medical reports dated in 2008 as well has his VA 
outpatient treatment reports dated from 2008-2009 are of 
record.  Although the medical reports note evaluation 
findings, the reports do not show increased impairment so as 
to warrant the assignment of a higher rating.  In fact, the 
reports overall support the assignment of no more than a 10 
percent rating.  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

An initial evaluation greater than 10 percent for depression 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


